DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are currently pending.

Response to Amendment
The amendments submitted 06-15-2022 are being considered by the examiner.
The amendment filed 06-15-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“determining that a second location of the robot is outside of a basin zone of a second waypoint” of at least claim 1.
“…a subset of the three- dimensional points that correspond to a visual edge of an image represented by the three-dimensional point cloud data”, of claims 6 and 16.
“determining that a third location of the robot corresponds to a boundary of the basin zone of a second waypoint; and based on determining that the third location of the robot corresponds to the boundary of the basin zone of the second waypoint, determining a third movement of the robot relative to the second waypoint using the sensor data and the ICP algorithm.”, of claim 10 (20-21, 24-26, and 29 parallel in scope).

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16, and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1, 6, 10, 16, 20-21, 24-26, and 29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:
“determining that a second location of the robot is outside of a basin zone of a second waypoint” of at least claim 1.
“…a subset of the three- dimensional points that correspond to a visual edge of an image represented by the three-dimensional point cloud data”, of claims 6 and 16.
“determining that a third location of the robot corresponds to a boundary of the basin zone of a second waypoint; and based on determining that the third location of the robot corresponds to the boundary of the basin zone of the second waypoint, determining a third movement of the robot relative to the second waypoint using the sensor data and the ICP algorithm.”, of claim 10 (20-21, 24-26, and 29 parallel in scope).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The term “at least a portion of” in at least claims 1, 5, 11, and 15 is a relative term which renders the claim indefinite. The term “at least a portion of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the subsequent action below, “at least a portion of” will be interpreted as “…associated with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (US 9717387 B1) in view of Zhu (CN 108052103 A).

REGARDING CLAIM 1, Szatmary discloses, receiving, at data processing hardware, sensor data of a robot maneuvering in an environment (Szatmary: [ABS] Apparatus and methods for training and operating of robotic appliances; In some implementations of robotic navigation in an arbitrary environment ... The sensor output may be processed by a feature detection apparatus (Col. 9, Ln. 48 - 55)); executing, by the data processing hardware, at least one waypoint heuristic based on the sensor data (Szatmary: The instructions may be executable by a processor to perform a method of operating a robotic appliance apparatus (Col. 3, Ln. 14 - 16); In one or more implementations, the robotic cleaning apparatus may be configured to explore user premises environment (e.g., the room 150 of FIG. 1B). The robotic apparatus may comprise one or more sensors ... The control process may be further configured to navigate the portion of the environment in absence of (or away from) waypoints provided by the user (e.g., using corn-row trajectory 152 away from obstacles) (Col. 30, Ln. 50 - Col. 31, Ln. 20).), the at least one waypoint heuristic configured to trigger a placement of a first waypoint on a waypoint map (Szatmary: In some implementations, the method may comprise executing a premises exploration operation. The premises exploration ... amended map in memory (Col. 4, Ln. 20-29); The method may comprise: based on a first indication ... and navigating along a second trajectory, navigation along the second trajectory being characterized by coordinates distant from waypoint coordinates (Col. 3, Ln. 15-27); Upon performing premises exploration, the robotic apparatus may produce a map of the environment (e.g., map of the room 150) (Col. 30, Ln. 66 - Col. 31, Ln. 1).); the first waypoint on the waypoint map, the first waypoint associated with at least one waypoint edge and associated with at least a portion of the sensor data (Szatmary: In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. (Col. 31, Ln. 43-54); While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, Ln. 54-62).); and a basin zone of the first waypoint, the basin zone defining an area relative to the first waypoint; determining that a first location of the robot is inside the basin zone (Szatmary: [FIG. 1B] the basin zone defined by a boundary that designates an area relative to the waypoint (158) can be observed; In some implementations, robotic vacuum cleaning apparatus ... (e.g., push contact, proximity detection whiskers) and the cable, a proximity sensor output (e.g., distance to the cable) and speed of approach of the cable by the robotic apparatus, and/or other parameters (e.g., prior outcomes) (Col. 31, Ln. 43 - Col. 32, Ln. 2).); determining that a second location of the robot is outside of a basin zone of a second waypoint (Szatmary: [FIG. 1B(156)(154)]; also see (Col. 31, Ln. 43 - Col. 32, Ln. 2); In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. (Col. 31, Ln. 43-54); While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, Ln. 54-62): If the robot knows it is entering a basin, implicitly, it knows it is/was outside of a basin zone (area of difficulty, sensitivity, etc.)); determining that a second location of the robot is outside of a basin zone of a second waypoint (Szatmary: [FIG. 1B(156)(154)]; also see (Col. 31, Ln. 43 - Col. 32, Ln. 2); In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. (Col. 31, Ln. 43-54); While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, Ln. 54-62): If the robot knows it is entering a basin, implicitly, it is aware that it is/was outside of a basin zone (area of difficulty, sensitivity, etc.)).
Szatmary does not explicitly disclose, based on determining that the first location of the robot is inside the basin zone, determining a first movement of the robot relative to the first waypoint using the sensor data and an iterative closest point (ICP) algorithm; and based on determining that the second location of the robot is outside of the basin zone of the second waypoint, determining a second movement, of the robot relative to the second waypoint using the sensor data and a kinematics algorithm.
However, in the same field of endeavor, Zhu discloses:
…using an iterative closest point (ICP) algorithm (Zhu: [ABS],[0009]);
…using a kinematics algorithm (Zhu: [ABS],[0004], [0006], [0008], [0020])…
…for the benefit of optimizing SLAM.
Szatmary discloses a basin zone (area of difficulty, sensitivity, etc.). Zhu informs Szatmary of use of an ICP algorithm. Thus, is capable of the intended use of using an ICP inside of an area of difficulty, sensitivity, basin zone, etc.
Szatmary in view of Zhu both disclose inertial measurement (IMU) for navigation and SLAM. Zhu specifically discloses IMU in conjunction with SLAM for an autonomous underground robot. It is the examiners assertion that an autonomous robot using sensor fusion (IMU, 3D camera) for navigation and SLAM is employing a series of equations/algorithm for interpreting raw IMU data, because, raw IMU data, without a series of equations (algorithm), is of no use to an autonomous robot performing inspection and SLAM. Thus, the math driving the SLAM is implicitly disclosed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Szatmary to include ICP taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize SLAM.

REGARDING CLAIM 2, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the sensor data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: (Col. 16, Ln. 65 - Col. 17, Ln. 2)).

REGARDING CLAIM 3, Szatmary in view of Zhu remains as applied above to claim 2, and further, Szatmary also discloses, the three-dimensional volumetric image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Szatmary: (Col. 17, Ln. 19-26)).

REGARDING CLAIM 4, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the execution of the at least one waypoint heuristic causes threshold feature detection within the sensor data at a current location of the robot (Szatmary: (Col. 30, Ln. 50-58), (Col. 31, Ln. 43-58)).

REGARDING CLAIM 5, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: (Col. 16, Ln. 65 - Col. 17, Ln. 2)); and pose data comprising inertial measurement data measured by an inertial measurement unit (IMU) of the robot (Szatmary: (Col. 30, Ln. 57-61)).

REGARDING CLAIM 7, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the first waypoint comprises a robot pose constraint configured to cause the robot to achieve an oriented pose at the first waypoint (Szatmary: (Col. 31, Ln. 43 - Col. 32, Ln. 2)).
In this case, the safe cable constraint that causes the robot to adjust height or stop brushing motor at waypoints inside element 158 (FIG. 1C) is interpreted as a robot pose constraint configured to cause the robot to achieve an oriented pose at the waypoint.

REGARDING CLAIM 8, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the waypoint map is locally consistent with neighboring waypoints of the first waypoint (Szatmary: FIG. 1C, Element 156 displays a series of waypoints locally consistent with neighboring waypoints).

REGARDING CLAIM 9, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, the at least one waypoint edge comprises an annotation indicating a spatial feature of the environment (Szatmary: FIG. 1C, Element 158).

REGARDING CLAIM 10, Szatmary in view of Zhu remains as applied above to claim 1, and further, Szatmary also discloses, determining that a third location of the robot corresponds to a boundary of the basin zone of a second waypoint; and based on determining that the third location of the robot corresponds to the boundary of the basin zone of the second waypoint, determining a third movement of the robot relative to the second waypoint using the sensor data (Szatmary: [FIG. 1B(156)(154)]; also see (Col. 31, Ln. 43 - Col. 32, Ln. 2); In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. (Col. 31, Ln. 43-54); While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, Ln. 54-62): If the robot knows it is entering a basin, implicitly, it knows it is/was outside of a basin zone (sensitive area)).
Szatmary discloses the claimed process/method except for repeating steps for a second and third time.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the method disclosed by Szatmary to produce desired results (mapping), since mere duplication of the essential parts/processes involves only routine skill in the art.
Szatmary does not explicitly disclose, (ICP) algorithm.
However, in the same field of endeavor, Zhu discloses: [ABS] [0009]…motivation addressed, see claim 1 supra.

REGARDING CLAIM 11, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 12, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 13, Szatmary in view of Zhu remains as applied above to claim 12, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 14, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 4 above (supra).

REGARDING CLAIM 15, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 5 above (supra).

REGARDING CLAIM 17, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 18, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 8 above (supra).

REGARDING CLAIM 19, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 9 above (supra).

REGARDING CLAIM 20, Szatmary in view of Zhu remains as applied above to claim 11, limitations and motivations addressed, see claim 10 above (supra).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (US 9717387 B1) Zhu in view of (CN 108052103 A) as applied to claim 5 above, and further in view of Kaushal (WO 2007051972 A1).

REGARDING CLAIM 6, Szatmary in view of Zhu remain as applied above to claim 5,  and further, Szatmary also discloses, identifying, by the data processing hardware, neighboring waypoints to the first waypoint (Szatmary: identify a plurality of waypoint locations characterized by waypoint coordinates on the map (Col. 4, Ln. 44-46); the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches). In one or more implementations, the learned trajectory navigation may comprise transition from one waypoint to another in a given order (Col. 31, Ln. 8-15).); a subset of the three- dimensional points that correspond to a visual edge of an image represented by the three-dimensional point cloud data (Szatmary: In one or more implementations of visual data processing, the sensor data may comprise a plurality of features that may be detected in the sensory output may comprise representations of objects, corner, edges, patches of texture, color, brightness, and/or other patterns that may be present in visual output; audio patterns (e.g., speech elements), and/or other persistent signal patterns that may be relevant to a given task (Col. 37, Ln. 58-65); By way of an illustration, the sensory input 508, 509 may comprise data from one or more sensors (audio, video, radio frequency, positioning, inertial, environmental, and/or other sensors) characterizing robotic apparatus and/or its environment, state (feedback) of the robotic platform (e.g., motor torque, current draw, battery voltage, position of actuators and/or controllable elements (e.g., rotor blade, rudder, wheel, and/or other controllable elements), and/or other parameters (e.g., depth/range map obtained from vision input using, e.g., LiDAR, structured light and/or other techniques) (Col. 26, Ln. 20-30); In one or more implementations, individual ones of the sensory inputs 407, 408, 409 may be configured different from one another, e.g., comprising a subset of the available sensory information. By way of an illustration of target search and manipulation application, a robotic platform may comprise a navigation sensor (e.g., camera, LiDAR, ultrasonic range sensor, and/or other navigation sensor) configured to provide information to a navigation component (e.g., pre-programmed predictor 410) used to operate the platform during path following, target search, and/or target approach task (Col. 17, Ln. 19-29); Responsive to selecting component 450 or 452, the switching component 442 may route the sensory input 448 to the respective component (e.g., 450, 452) via pathways 454, 456, respectively); In one or more implementations, information provided via pathways 454, 456 may comprise one or more subsets of the input 448 (Col. 22, Ln. 34-40)); and associating, by the data processing hardware, with the first waypoint, the subset of the three-dimensional points (Szatmary: In one or more implementations of visual data processing, the sensor data may comprise a plurality of features that may be detected in the sensory output may comprise representations of objects, corner, edges, patches of texture, color, brightness, and/or other patterns that may be present in visual output; audio patterns (e.g., speech elements), and/or other persistent signal patterns that may be relevant to a given task. (Col. 37, Ln. 58-65); By way of an illustration, the sensory input 508, 509 may comprise data from one or more sensors (audio, video, radio frequency, positioning, inertial, environmental, and/or other sensors) characterizing robotic apparatus and/or its environment, state (feedback) of the robotic platform (e.g., motor torque, current draw, battery voltage, position of actuators and/or controllable elements (e.g., rotor blade, rudder, wheel, and/or other controllable elements), and/or other parameters (e.g., depth/range map obtained from vision input using, e.g., LiDAR, structured light and/or other techniques). (Col. 26, Ln. 20-30); The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). (Col. 31, Ln. 5-7)).
Szatmary in view of Zhu both disclose gathering three-dimensional data. Szatmary in view of Zhu do not explicitly disclose, identifying, by the data processing hardware, three-dimensional points, from the three-dimensional point cloud data, of the first waypoint and the neighboring waypoints determining, by the data processing hardware.
However, in the same field of endeavor, Kaushal discloses: [ABS]…
… for the benefit of detecting environment features to create a summary map of an environment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Szatmary to include identifying three-dimensional points of the given waypoint and the neighboring waypoints taught by Kaushal. One of ordinary skill in the art would have been motivated to make this modification in order to detect environment features to create a summary map of an environment.

REGARDING CLAIM 16, Szatmary in view of Zhu remain as applied above to claim 15, and further, limitations and motivations addressed, see claim 6 supra.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (US 9717387 B1) in view of Zhu (CN 108052103 A), in further view of Zhou (CN 113633219 A).

REGARDING CLAIM 21, Szatmary discloses, receiving, at data processing hardware, image data of a robot maneuvering in an environment (Szatmary: [ABS] Apparatus and methods for training and operating of robotic appliances; In some implementations of robotic navigation in an arbitrary environment ... The sensor output may be processed by a feature detection apparatus (Col. 9, Ln. 48 - 55).); determining, by the data processing hardware, that a first location of the robot satisfies a first localization distance threshold, the first localization distance threshold indicating a distance from a first waypoint of a waypoint map (Szatmary: In some implementations, the path proximate to at least one of the one or more objects and the wall may be within a distance of less than one half of a dimension of the robotic appliance apparatus from a nearest one of the one or more objects or the wall (Col. 3, Ln. 40-44); In some implementations, the method may comprise executing a premises exploration operation. The premises exploration operation may include: navigating an exploration trajectory; upon exploration of a sampling interval of a plurality of sampling intervals, determining a distance to a nearest obstacle and a location of the robotic cleaner; storing the location and the position; amending the map based on a plurality of locations and positions associated with individual ones of the plurality of sampling intervals; and storing the amended map in memory (Col. 4, Ln. 20-29); Examples of a process operable without input from a trainer may include random exploration based on visual input, obstacle avoidance based on distance sensor and visual input as described above with respect to FIG. 3, and/or other processes (Col. 17, Ln. 44-49); In one or more implementations of a pre-programmed switcher 402, the switching operation may be configured based on an input from a proximity sensor. The component 410 may be activated responsive to the proximity input (e.g. distance to an object) breaching a threshold. The component 412 may be activated responsive to the proximity input failing to breach the threshold (Col. 19, Ln. 26-32); The input 509 may comprise one or more short-distance sensor output (e.g., IR, sonar, and/or other) used to determine the location of the obstacle relative to the robotic platform (e.g., 230 in FIG. 2). The control process of component 512 may be configured utilize the sensory input 509 (e.g., to determine location of obstacles) and/or the input 506 (e.g., to determine current action) (Col. 26, Ln. 35-42); Switching between automated (e.g., 152) trajectory and user-trained (e.g., 154) trajectory navigation may be configured based on a variety of approaches, e.g., based on distance to nearest object/obstacle (e.g., 0.5 of the robot 140 dimension); user input (e.g., portion of the room may be designated for auto operation), mobile and/or fixed markers and/or beacons, and/or other approaches (Col. 31, Ln. 20-27); As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables. In some implementations, time instance associated with the disabling of the brushing component may be configured based on one or more of physical contact between a contact sensor (e.g., push contact, proximity detection whiskers) and the cable, a proximity sensor output (e.g., distance to the cable) and speed of approach of the cable by the robotic apparatus, and/or other parameters (e.g., prior outcomes) (Col. 31, Ln. 52 - Col. 32, Ln. 2); also see claims 6 and 14); executing, by the data processing hardware, a traversal path from the first waypoint of the waypoint map to a second waypoint of the waypoint map (Szatmary: A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, 48-62); In one or more implementations, the learned trajectory navigation may comprise transition from one waypoint to another in a given order (e.g., the order the waypoints may be provided by the user). The control process may utilize the map of the environment obtained during exploration. The control process may be further configured to navigate the portion of the environment in absence of (or away from) waypoints provided by the user (e.g., using corn-row trajectory 152 away from obstacles). Switching between automated (e.g., 152) trajectory and user-trained (e.g., 154) trajectory navigation may be configured based on a variety of approaches, e.g., based on distance to nearest object/obstacle (e.g., 0.5 of the robot 140 dimension); user input (e.g., portion of the room may be designated for auto operation), mobile and/or fixed markers and/or beacons, and/or other approaches (Col. 31, Ln. 12-27); The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches) (Col. 31, Ln. 5 - 12)); based on determining that the second location of the robot does not satisfy the second localization distance threshold, determining, by the data processing hardware, a second movement of the robot relative to the second waypoint using the image data and a kinematics algorithm (Szatmary: As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables. In some implementations, time instance associated with the disabling of the brushing component may be configured based on one or more of physical contact between a contact sensor (e.g., push contact, proximity detection whiskers) and the cable, a proximity sensor output (e.g., distance to the cable) and speed of approach of the cable by the robotic apparatus, and/or other parameters (e.g., prior outcomes) (Col. 31, Ln. 52 - Col. 32, Ln. 2); also see (Col. 3, Ln. 40-44); (Col. 4, Ln. 20-29); (Col. 17, Ln. 44-49); (Col. 19, Ln. 26-32); (Col. 26, Ln. 35-42); (Col. 31, Ln. 20-27); claims 6 and 14); determining, by the data processing hardware, that a third location of the robot satisfies the second localization distance threshold; and based on determining that the third location of the robot satisfies the second localization distance threshold, determining, by the data processing hardware, a third movement of the robot relative to the second waypoint using the image data and the ICP algorithm (Szatmary: [FIG. 1B(156)(154)]; also see (Col. 31, Ln. 43 - Col. 32, Ln. 2); In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. (Col. 31, Ln. 43-54); While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, Ln. 54-62): If the robot knows it is entering a basin, implicitly, it knows it is/was outside of a basin zone (sensitive area)).
Szatmary discloses, based on determining that the first location of the robot satisfies the first localization distance threshold, determining, by the data processing hardware, a first movement of the robot relative to the first waypoint using the image data. Szatmary does not explicitly disclose, “and an iterative closest points (ICP) algorithm”.
However, in the same field of endeavor, Zhu discloses:
…using an iterative closest point (ICP) algorithm (Zhu: [ABS],[0009]);
…using a kinematics algorithm (Zhu: [ABS],[0004], [0006], [0008], [0020])…
…for the benefit of optimizing SLAM.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Szatmary to include ICP taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize SLAM.
Szatmary in view of Zhu do not explicitly disclose, determining, by the data processing hardware, that a second location of the robot does not satisfy a second localization distance threshold, the second localization distance threshold indicating a distance from the second waypoint.
However, in the same field of endeavor, Zhou discloses, [0017] ...obtaining the current node of the position of the intelligent device, and the current node is determined as active node; then, determining the distance between the active node is less than the distance threshold node set, and determining the intelligent mobile device can reach the candidate node from the node set; then, according to the attribute information of the candidate node, determining the target node from the candidate node, and controlling the intelligent mobile device to move from the active node to the target node, and not controlling the intelligent mobile to move to each node in the environment, so as to reduce the search complexity and redundancy; finally, after the intelligent mobile device moves to the target node, judging whether it can receive the infrared or laser signal sent by the charging seat, when receiving the infrared or laser signal emitted by the charging seat; controlling the intelligent mobile device to move from the target node position to the position of the charging seat based on the infrared or laser signal, so as to charge. in the whole process, without external intervention, it can realize the whole automatic exploration; and realizing optimization of the return path through the target node, without completely covering each node in the exploration environment, so that the exploration process is simpler, convenient and efficient, so as to improve the intelligent degree of the intelligent mobile device; [0033] In the embodiment of the invention, can be based on the first distance parameter between the node and the active node; node and the second distance parameter of the obstacle and the node information entropy parameter, establishing a preset cost function, the preset cost function can determine the score of any node, wherein the value of the preset cost function and the first distance parameter, the second distance parameter and information entropy parameter are proportional. then, inputting the first distance, the second distance and the information entropy to the preset cost function, then obtaining the score of the candidate node; finally, under the condition that the highest score reaches the score threshold value, the candidate node corresponding to the highest score is determined as the target node, and controlling the intelligent mobile device to move from the active node to the target node, for the benefit of determining a path from obtaining the current node of the intelligent mobile device, and determining a distance threshold for at least one candidate node.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Szatmary to include distance threshold for candidate node for determining a traveling path taught by Zhou. One of ordinary skill in the art would have been motivated to make this modification in order to determine a path from obtaining the current node of the intelligent mobile device, and determining a distance threshold for at least one candidate node.

REGARDING CLAIM 22, Szatmary in view of Zhu and Zhou remains as applied above to claim 21, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 23, Szatmary in view of Zhu and Zhou remains as applied above to claim 22, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 24, Szatmary in view of Zhu and Zhou remains as applied above to claim 21, and further, limitations and motivations addressed, see claims 10 and 20 supra.

REGARDING CLAIM 25, Szatmary in view of Zhu and Zhou remains as applied above to claim 21, and further, limitations and motivations addressed, see claims 10, 20-21, and 24 supra.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Szatmary (US 9717387 B1), Zhu (CN 108052103 A), and Zhou (CN 113633219 A).

REGARDING CLAIM 26, limitations and motivations addressed, see claim 21 supra. For robot anatomy see Silva: a body; legs coupled to the body and configured to drive the robot about an environment (Silva: [FIG. 2] a body; legs coupled to the body and configured to drive the robot about an environment can be observed.); data processing hardware in communication with the legs (Silva: [FIG. 1 (102, 110)] data processing hardware in communication with the legs can be observed.); and memory hardware in communication with the data processing hardware (Silva: [FIG. 1 (104, 102)] data processing hardware in communication with the legs can be observed).

REGARDING CLAIM 27, Silva in view of Szatmary and Zhu remain as applied above to claim 26, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 28, Silva in view of Szatmary and Zhu remain as applied above to claim 27, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 29, Silva in view of Szatmary and Zhu remain as applied above to claim 26, limitations and motivations addressed, see claim 24 above (supra).

Response to Arguments
Applicant's arguments filed 06-15-2022 regarding the rejection of independent claims 1, 11, 21, and 26 under 35 USC §103 have been fully considered but they are not persuasive.
The Applicant has contended that the prior art of record, alone or in combination, does not disclose:
“determining that a first location of the robot is inside the basin zone”
Szatmary (US 9717387 B1): “While traversing over the cable 166 proximate area denoted by curve 158 (basin zone: area of difficulty, sensitivity, etc.), the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables. In some implementations, time instance associated with the disabling of the brushing component may be configured based on one or more of physical contact between a contact sensor (e.g., push contact, proximity detection whiskers) and the cable, a proximity sensor output (e.g., distance to the cable) and speed of approach of the cable by the robotic apparatus, and/or other parameters (e.g., prior outcomes)” (Col. 31, Ln. 54 – Col. 32, Ln. 2)
“based on determining that the first location of the robot is inside the basin zone, determining a first movement of the robot relative to the first waypoint using the sensor data and an iterative closest point (ICP) algorithm”
As cited in the previous bullet, Szatmary discloses determining a first movement within a basin zone (area of difficulty, sensitivity, etc.). As cited further above in §14, Szatmary does not explicitly disclose navigating, habituating, mapping, etc., with the use of an ICP algorithm. However, Zhu discloses doing so with the use of an ICP algorithm. Thus, informing Szatmary of using such an algorithm inside of a special place.
“determining that a second location of the robot is outside of a basin zone of a second waypoint”
Though not supported in the specification as originally submitted, Szatmary discloses, “ By way of an illustration, the user may guide the robot through a target trajectory (e.g., the trajectory 152, 156). The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second)” (Col. 31, Ln. 2-7), and FIG. 1B, wherein dotted trajectories can be observed (152, 154, 156) with corresponding waypoints, and, there are waypoints placed outside of the basin zone (area of difficulty, sensitivity, etc.). Which implies that the robot is aware that the nodes, placed by the robot while performing SLAM, are outside of a basin zone.
“based on determining that the second location of the robot is outside of the basin zone of the second waypoint, determining a second movement of the robot relative to the second waypoint using the sensor data and a kinematics algorithm”
As cited in the prior office action, Szatmary in view of Zhu both disclose the use of an inertial measurement (IMU) for navigating an area, habituation, and SLAM. It is the examiners assertion that an autonomous robot using sensor fusion (IMU, 3D camera) for navigation and SLAM is employing an algorithm. Because, raw IMU data, without a series of equations (algorithm), is of no use to an autonomous robot performing inspection and SLAM, because that math is how the raw data is interpreted. Thus, the math aiding the SLAM is implicitly disclosed. It is also implied that the use of math is persistent. And, because the math is perpetually in use, it is capable of the intended use of determining a second movement at a second waypoint, or third, and so on.

…as recited in Claim 1 (claims 11, 21, and 26 parallel in scope). The examiner respectfully disagrees. Please see second indented bullet points for examiners’ response.
	Because the prior art of Szatmary (US 9717387 B1) in view of Zhu (CN 108052103 A) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 (and those parallel in scope) under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663